Citation Nr: 0516531	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-22 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence to reopen the claim of 
service connection for hepatitis has been received.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from April 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the RO, which 
determined that new and material evidence, sufficient to 
reopen the claim, had not been received.  

The Board previously denied service connection for hepatitis 
by April 1992 decision.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

A previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  

Regardless of RO action, moreover, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.

In July 2003, the veteran cancelled the hearing for which he 
was scheduled.  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.  See 38 C.F.R. § 20.704(e) 
(2004).  



FINDINGS OF FACT

1.  The April 1992 Board decision denying the veteran's claim 
of entitlement to service connection for hepatitis is final.  

2.  The evidence brought to VA's attention since the April 
1992 denial of service connection for hepatitis is not 
potentially probative of the issue at hand and is not 
possibly so significant that it must be considered in order 
to decide fairly the merits of the claim.  



CONCLUSIONS OF LAW

1.  The April 1992 Board decision, which denied service 
connection for hepatitis, is final.  38 U.S.C.A. §§ 511(a), 
7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  The additional evidence presented since April 1992 is not 
new and material, and the claim for service connection for 
hepatitis is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for hepatitis.

In pertinent part, VCAA provides that VA has a duty to notify 
a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that the veteran was advised of the 
pertinent provisions of VCAA, including the respective 
responsibility of VA and the claimant to provide evidence by 
July 2002 rating decision, April 2003 statement of the case, 
and August 2003 supplemental statement of the case.  In view 
of the foregoing, the Board finds that the notification 
duties under VCAA have been satisfied.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file, as 
are post-service VA and private clinical records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

The veteran has identified no private treatment records 
pertinent to this appeal that are not already of record.  
Thus, there is no indication of any outstanding medical 
evidence, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c)(1), (2).  

Given the facts of this case and the issue on appeal, the 
Board concludes that VA has fulfilled any development duties 
to the veteran under VCAA.  

Despite the foregoing, the Board notes that VCAA left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require the Secretary of VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f)).  




Factual Background 

The veteran's service records are unavailable, presumed to 
have been lost in a 1973 fire at the National Personnel 
Records Center facility located in St. Louis.  There is a 
heightened obligation to explain findings and conclusions in 
cases, such as this, in which service records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

By July 1988 rating decision, the RO denied service 
connection for hepatitis.  The evidence of record at that 
time included a September 1987 form completed in the attempt 
to reconstruct service medical records, the veteran's 
discharge certificate reflecting an honorable discharge, 
other separation documents, and a March 1945 daily sick 
report reflecting outpatient treatment and an order to return 
to duty.  The nature of the treatment was not indicated.  

In August 1988, the veteran resubmitted the March 1945 daily 
sick report.  

By May 1989 rating decision, the Board denied service 
connection for hepatitis.  

Following the Board's May 1989 decision, the veteran 
resubmitted his discharge certificate and the September 1987 
form completed in the attempt to reconstruct his service 
medical records.  

The RO also received a May 1945 service medical record 
indicating that the veteran was evacuated to a hospital.  The 
RO also received the May 1945 list of the hospitalized 
indicating that the veteran was being treated for hepatitis.  

In December 1990, the veteran resubmitted the hospital list 
and the September 1987 form completed in the effort to 
reconstruct his service medical records.  

An October 1990 VA medical examination report reflects the 
veteran's history of hepatitis in service as well as a normal 
physical and laboratory examination.  

By February 1991 rating decision, the RO denied service 
connection for hepatitis.  

In June 1991, the RO received another copy of the September 
1987 form completed in the effort to reconstruct the 
veteran's service medical records.  

By April 1992 decision, the Board denied service connection 
for hepatitis.  

Since that time, the RO received a copy of the veteran's 
discharge certificate and other discharge documents that were 
already of record.  

The RO also received the hospital list reflecting a diagnosis 
of hepatitis that is already of record.  

In July 2000, the RO received a letter from the Red Cross 
reflecting that the veteran was ineligible to give blood due 
to his history of hepatitis.  

In May 2002, the veteran applied to reopen his claim of 
service connection for hepatitis.  

In June 2002, the veteran submitted the hospital list that he 
had submitted many times before.  

In June 2002, the veteran resubmitted the July 2000 Red Cross 
letter.  

In a June 2002 letter, the veteran wrote that he suffered 
from hepatitis in service and hospitalized at two locations 
at that time.  

In July 2002, the RO received a letter from S. Goldstein who 
had served with the veteran.  The letter reflected that the 
veteran was infected with yellow jaundice during World War II 
and was hospitalized in Manila in April and May of 1945.  Mr. 
Goldstein further indicated that yellow jaundice was 
currently referred to as hepatitis C.  

A July 2002 letter from the veteran's sister indicating that 
the veteran contracted hepatitis C during service.  

In July 2002, the veteran submitted a duplicate copy of the 
April 1945 service medical record reflecting hospitalization.  
He also resubmitted the May 1945 hospital list as well as the 
July 2000 Red Cross letter.  

By September 2002 rating decision, the RO denied service 
connection for hepatitis as new and material evidence, 
sufficient to reopen that claim, had not been received.  

In or about November 2002, the veteran resubmitted the letter 
from S. Goldstein.  

The record contains VA treatment records dated from May 2003 
to May 2004.  These records do not pertain to hepatitis.  


Discussion

By April 1992 decision, the Board denied the veteran's claim 
of service connection for hepatitis.  Generally, Board 
decisions are final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 
38 C.F.R. § 20.1100.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

As is the case here, for claims received after August 29, 
2001, the term "new and material" means existing evidence 
not previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge v. West, 155 F.3d 1056, 1363 (Fed. Cir. 1998).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

The Board observes that the evidence submitted since its 
April 1992 decision includes duplicate copies of the 
veteran's discharge documentation, the April 1945 service 
medical record, and the in-service May 1945 hospital list.  

The RO also received a July 2000 letter from the Red Cross 
reflecting that the veteran could not give blood due to a 
history of hepatitis, letters from S. Goldstein and from the 
veteran's sister indicating that the veteran suffered from 
hepatitis in service, and a letter from the veteran 
reflecting identical contentions.  

Finally, the record now contains recent VA treatment records 
that do not speak to hepatitis.  

Other than the duplicative records dating from service, this 
evidence is new because it became associated with the record 
only after the Board issued its April 1992 decision.  

The new evidence is not material because it does not 
contribute to a more complete picture of the origin of the 
veteran's claimed disability.  See Hodge, 155 F.3d at 1363.  
See also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Indeed, the evidence does not even reflect that the veteran 
has a present disability associated with a bout of hepatitis 
six decades ago.  

The Board notes that the mere fact that the veteran had 
hepatitis in service is insufficient for the granting of 
service connection for that disorder.  See 38 C.F.R. § 3.303; 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation).  

As the evidence received since the Board's April 1992 
decision is not new and material, the claim of service 
connection for hepatitis is not reopened and remains denied.  



ORDER

As new and material evidence to reopen the claim of service 
connection for hepatitis has not been received, the appeal in 
this regard is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


